Opinion of the Court by
Judge Turner
Affirming.
This is an action by appellant against John W. Welch, administrator of S. E. Welch, deceased, wherein appellant alleges that in December, 1909, she loaned to S. E. Welch $1,000, due on demand after date, and that he thereafter died in April, 1910, without having paid same. The answer denied that the money had been loaned, and upon a trial the jury found for the defendant, and the plaintiff appeals.
*542The attorneys, in their briefs argne the facts at length, but upon examination of the' record it is disclosed there is no bill of evidence in it.
There is, however, a bill of exceptions reciting that the attorney for the defendant on the argument of the case referred to a certain record of the Madison County Court which was introduded in evidence, and said that the record had been prepared and “fixed” for the express purpose of using it as evidence in this case, and argued to the jury along that line.
The bill of evidence not being in the record we are unable to say whether the argument of the attorney was based upon any evidence before the jury, or whether it might have been fairly made from any evidence that was introduced.
The pleadings support the judgment, and there being nothing else before us, the judgment is affirmed.